DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2016/0222707).

Regarding claim 1 Chuang discloses:
A portable electronic device, comprising: 
a first body (e.g. 112 FIG.3); 
a second body (e.g. 122 FIG.3); 
a first hinge (e.g. 11 FIG.1), connected to the first body; 
a second hinge (e.g. 12 FIG.1), connected to the second body; and 


Regarding claim 2 Chuang discloses:
the first hinge has a first hinge portion (e.g. between 113 and 111 FIG.1) and a first head portion (e.g. 111 FIG.1) coaxially arranged with each other, the first hinge portion is connected to the first body so as to be driven by the first body (e.g. mounting paragraph [0031]), the first head portion has at least one first eccentric hole (e.g. shown in 111 FIG.1), and the first end of the linking rod is pivoted to the first eccentric hole (e.g. indicated via dotted lines FIG.1).

Regarding claim 3 Chuang discloses:
an outer diameter of the first head portion is greater than an outer diameter of the first hinge portion (as shown/indicated e.g. FIG.1), the first head portion further has a first gap (with 13 indicated inserted therein e.g. FIG.1), and the first end of the linking rod within the first gap.

Regarding claim 4 Chuang discloses:
the second hinge has a second hinge portion (e.g. between 123 and 121 FIG.1) and a second head portion (e.g. 121 FIG.1) coaxially arranged with each other, the second hinge 

Regarding claim 5 Chuang discloses:
an outer diameter of the second head portion is greater than an outer diameter of the second hinge portion (shown e.g. FIG.1), the second head portion further has a second gap (shown e.g. FIG.1), and the second end of the linking rod is located within the second gap (e.g. as indicated via dotted lines FIG.1).

Regarding claim 6 Chuang discloses:
further includes a torque assembly (e.g. 20 FIG.1), and the first hinge and the second hinge are inserted into the torque assembly (e.g. as shown FIG.7) in parallel with each other.

Regarding claim 12 Chuang discloses:
an axis of the first hinge and an axis of the second hinge form a first straight line (e.g. indicated at center of 11/12 FIG.4), a pivotal connection between the first end and the first hinge and a pivotal connection between the second end and the second hinge form a second straight line (e.g. indicated via 13 between dark shaded circles FIG.4), wherein when the first body and the second body are closed (e.g. FIG.5), the first straight line and the second straight line are intersected (e.g. 13 crossing center FIG.5), and when the first body and the second body are .

Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano et al. (US 2003/0112589).

Regarding claim 1 Shimano discloses:
A portable electronic device, comprising: 
a first body (e.g. 10 Fig.1); 
a second body (e.g. 12 Fig.1); 
a first hinge (e.g. 30 Fig.2(a)), connected to the first body; 
a second hinge (e.g. 30 Fig.2(c)), connected to the second body; and 
a linking rod (e.g. 33 Fig.2(a)), having a first end and a second end opposite to each other (shown e.g. Fig.2(a)), wherein the first end is pivoted to the first hinge and eccentric to a rotation axis of the first hinge (e.g. 33 outside of/eccentric to 30 shown Fig.2(c)), the second end is pivoted to the second hinge and eccentric to a rotation axis of the second hinge (e.g. 33 outside of/eccentric to 32 shown Fig.2(c)), wherein the first body and the second body are rotated to be closed to or far away from each other through the first hinge, the second hinge and the linking rod (shown e.g. Fig.2(a)-Fig.2(c)).

Regarding claim 9 Shimano discloses:
the first body has a first surface (e.g. toward 12 Fig.2(a))and a second surface (e.g. rear edge of 10 adjacent 30 Fig.2(a)) adjacent to the first hinge, the second body has a third surface 

Regarding claim 10 Shimano discloses:
the first surface is adjacent to the second surface and thus form a depression (e.g. end of 10 with 33 therethrough Fig.2(a)), the third surface is adjacent to the fourth surface and thus form a protrusion (e.g. protruding rounded edge where both meet shown Fig.2(a)), wherein when the first body and the second body are closed with each other, the protrusion is located within the depression (overlapping shown e.g. Fig.2(a)), and when the first body and the second body are unfolded relative to each other, the protrusion moves away from the depression, and the depression moves under the second body (on opposite sides of the housings as shown e.g. Fig.2(c).

Regarding claim 11 Shimano discloses:
when the first body and the second body are closed, a spacing is kept between the first surface and the third surface (as shown e.g. Fig.2(a)), and when the first body and the second body are unfolded, the second surface contacts the third surface (as described e.g. paragraph [0060]).

Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (DONDURUR et al. US 2013/0308263).

Regarding claim 1 DONDURUR discloses:
A portable electronic device, comprising: 
a first body (e.g. 14 Fig.1); 
a second body (e.g. 12 Fig.1); 
a first hinge (e.g. 26 Fig.2), connected to the first body; 
a second hinge (e.g. 24 Fig.2), connected to the second body; and 
a linking rod (e.g. 22 Fig.2), having a first end and a second end opposite to each other (shown e.g. Fig.2), wherein the first end is pivoted to the first hinge and eccentric to a rotation axis of the first hinge (e.g. 22 outside of/eccentric to 26 shown Fig.2), the second end is pivoted to the second hinge and eccentric to a rotation axis of the second hinge (e.g. 22 outside of/eccentric to 24 shown Fig.2), wherein the first body and the second body are rotated to be closed (e.g. at 17&19=0 degrees) to or far away from each other through the first hinge, the second hinge and the linking rod (as shown e.g. Fig.2).

Regarding claim 7 DONDURUR discloses: 
an eccentric distance of a pivotal connection between the first end and the first hinge with respect to a rotation axis of the first hinge is greater than an eccentric distance of a pivotal connection between the second end and the second hinge with respect to a rotation axis of the second hinge (e.g. outer radius around 26 greater than outer radius around 24 Fig.2).

Regarding claim 8 DONDURUR discloses: 
in a first stage in which the first body and the second body are unfolded relative to each other, the first body moves away from the second body (e.g. 14 moves along 17/19 from 0 

Regarding claim 9 DONDURUR discloses: 
the first body has a first surface (e.g. face shown Fig.1) and a second surface adjacent to the first hinge (surface of 14 around 26 adjacent the flat surface of 14 Fig.2), the second body has a third surface (e.g. surface shown Fig.1) and a fourth surface adjacent to the second hinge (surface of 12 around 24 following outward from 12 Fig.2), and in a process of unfolding the first body and the second body from a closed state to an unfolded state, the first surface moves away from the third surface (indicated via 17/19 Fig.2) and the second surface moves away from the fourth surface (as indicated by distance 17 Fig.2).

Regarding claim 10 DONDURUR discloses: 
the first surface is adjacent to the second surface and thus form a depression (e.g. at crux where flat portion of 14 intersects section around 26 Fig.2), the third surface is adjacent to the fourth surface (e.g. as part of 12 Fig.2) and thus form a protrusion (e.g. portion around 24 that bulges out Fig.2), wherein when the first body and the second body are closed with each other, the protrusion is located within the depression (as would be understood from Fig.2), and when the first body and the second body are unfolded relative to each other, the protrusion moves .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach housing/hinging devices similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                       


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841